Citation Nr: 0717565
Decision Date: 06/12/07	Archive Date: 09/11/07

DOCKET NO.  05-21 361	)	DATE JUN 12 2007
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to August 1969.

This matter comes before the Board of Veterans? Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that decision, the RO denied a claim of service connection for PTSD.  

In pursuing his appeal, the veteran has argued that his behavioral changes, depression and inability to function in society stems from events that occurred during service.  His representative has argued that his service connection claim is a broad request encompassing all currently diagnosed psychiatric disorders.  The record reflects that the veteran is pursuing a claim for an acquired psychiatric disorder, however diagnosed, that should be considered a single claim for procedural purposes.  See Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000); Ashford v. Brown, 10 Vet. App. 120, 123 (1997).  The Board, therefore, has rephrased the issue listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the veteran if further action on his part is required.


REMAND

The veterans VA clinical records include a June 2004 impression that he manifests psychiatric symptoms consistent with depression along with intrusive symptoms of PTSD.  He alleges that his PTSD is due to instances of sexual assault in service that are not documented in his service medical and personnel records.  VA recognizes that many incidents of personal trauma are not officially reported and has enacted special evidentiary development procedures to obtain alternative sources of evidence that may tend to show a behavior change after the personal assault.  VA Adjudication and Procedure Manual M-21-1MR, Part IV.ii.1.D.17.f.  These development rules have been deemed substantive rules that are the equivalent of VA regulations.  Patton v. West, 12 Vet. App. 272 (1999).

The veteran contends that service records corroborating behavioral changes after the sexual assaults are available but unobtained.  Specifically, he claims his sexual assaults could be corroborated by daily reports and a period of confinement while stationed at Fort Dix in the winter of 1967; his filing of a Form 1049 requesting a transfer to Vietnam; and his filing two extensions for his tour of duty in Vietnam.  These types of documents, if existing, have been identified in the Adjudication Manual as alternative forms of evidence that may indicate the presence of a sexual trauma stressor.  M-21-1MR, Part IV.ii.1.D.17.g and h.  As such, further development of the claim is required.  Patton, 12 Vet. App. 272 (1999).

The veteran has also reported the existence of additional private medical records that may be pertinent to his claim on appeal.  He has provided the name of a doctor who treated him at the University of Tennessee in Memphis, Tennessee in approximately 1981.  He has also reported undergoing Sex Offender Counseling in Huntsville, Texas during his incarceration for pedophilia.  He has sufficiently identified the custodian of records and approximate dates of treatment to require VA assistance in obtaining such records.  Additionally, a January 2004 VA clinical record indicated that he was considering filing a claim for disability benefits with the Social Security Administration (SSA) although a subsequent RO inquiry shows that he has not been awarded benefits.  On remand, the veteran should clarify whether he has filed a disability claim and, if so, those records should be associated with the claims folder.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

On remand, the veteran should be informed of the types of evidence and/or information deemed necessary to establish a disability rating and effective date of award.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 





Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran for the following:
a) provide him notice of the types of evidence and/or information deemed necessary to establish a disability rating and effective date of award consistent with the holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
b) provide him with the appropriate notice letter pertaining to a claim for PTSD based on personal assault, as directed in M21-1MR, Part IV.ii.1.D.17.d. (VA Form 21-0781a).
c) provide him the necessary forms to authorize VA to obtain treatment records from the University of Tennessee in Memphis, Tennessee in approximately 1981 and clinical records of treatment during his incarceration in the Texas penal system, to include records from the Sex Offender Counseling program in Huntsville, Texas; and
d) request him to clarify whether he has filed a claim for disability benefits with the Social Security Administration.

2.  Obtain the following records in the possession of a federal agency:
a) request from the appropriate custodian of records whether there are any service department records relating to daily reports and confinement of the veteran while stationed at Fort Dix in the winter of 1967; his filing of a Form 1049 requesting a transfer to Vietnam, and his filing two extensions for his tour of duty in Vietnam; and
b) obtain complete clinical records from the Dallas, Texas VA Medical Center since July 2004.

3.  After completion of the above, make a specific determination as to whether or not the veteran was exposed to a stressor event in service, and conduct any further development as warranted by this determination.

4.  Thereafter, readjudicate the issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If any benefit sought on appeal remains denied, the veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate period of time to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The purpose of this remand is to assist the veteran in the development of his claim.  The veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2006).
